Exhibit 10.3

     
 
  Norwegian Shipbrokers’ Association’s Memorandum of Agreement for sale and
purchase of ships. Adopted by The Baltic and International Maritime Council
(BIMCO) in 1956.
 
  Code-name
 
  SALEFORM 1993
 
  Revised 1966, 1983 and 1986/87.

MEMORANDUM OF AGREEMENT
Dated: 2nd June 2010
BUFFALO MARITIME SERVICES S.A.
hereinafter called the Sellers, have agreed to sell, and
GENERAL MARITIME CORPORATION or their guaranteed
nominee
hereinafter called the Buyers, have agreed to buy
Name: M/T CRUDESTAR
Classification Society/Class: American Bureau of Shipping
Built: 2003           By: HYUNDAI SAMHO HEAVY INDUSTRIES CO., LTD.

Flag: Greece      Place of Registration: Piraeus

Call Sign: SVKX           Grt/Nrt: 160,889/110,470
Register Number: 9254082
hereinafter called the Vessel, on the following terms and conditions:
Definitions
“Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8.
“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.
“Classification Society” or “Class” means the Society referred to in line 4.

1.   Purchase Price US $83,000,000 (Eighty three million United States Dollars)
  2.   Deposit

As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of 10% (ten per cent) of the Purchase Price within three (3) New York
banking days from the date of this Agreement after both parties have signed this
agreement by fax/email exchange and all subjects are lifted. This deposit shall
be placed with the Sellers nominated bank in London or Monaco or Switzerland and
held by them in a joint account for the Sellers or their nominee and the Buyers
or their nominee, to be released in accordance with joint written instructions
of the Sellers and the Buyers. Interest, if any, to be credited to the Buyers.
Any fee charged for holding the said deposit shall be borne equally by the
Sellers and the Buyers.

3.   Payment

The said balance Purchase Price shall be paid in full free of bank charges to
the Sellers nominated bank in London or Monaco or Switzerland (non Eurozone) on
delivery of the Vessel, but not later than 3 banking days after the Vessel is in
every respect physically ready for delivery in accordance with the terms and
conditions of this Agreement and Notice of Readiness has been given. The day on
which the Notice of Readiness is given shall not be included for the purpose of
counting the number of days in the preceding sentence, in accordance with Clause
5.

4.   Inspections

 



--------------------------------------------------------------------------------



 



The Buyers have waived their right to inspect the Vessel and the Class Records
and have accepted same. The Buyers have the right to inspect the Vessel and
Class records but it does not constitute a subject to the sale, therefore this
sale is outright and definite with delivery ‘asis’, subject only to the terms
and conditions of this Agreement.

a)*   The Buyers have inspected and accepted the Vessel’s classification
records. The Buyers have also inspected the Vessel at/in on and have accepted
the Vessel following this inspection and the sale is outright and definite,
subject only to the terms and-conditions-of-this Agreement.   b)*   The Buyers
shall have the right to inspect the Vessel’s classification records and declare
whether same are accepted or not within       The Sellers shall provide for
inspection of the Vessel at/in       The-Buyer shall undertake the inspection
without undue delay to the Vessel. Should the Buyers cause undue delay-they
shall compensate the Sellers for the losses thereby incurred. The Buyers shall
Inspect the Vessel without opening up and without cost to the Sellers. During
the inspection, the Vessel’s dock-and engine log books shall be made available
for examination by the Buyers. If the Vessel is accepted after such Inspection,
the sale shall become outright and definite, subject only to the terms and
conditions of this Agreement, provided the Sellers receive written notice of
acceptance from the Buyers within 72 hours after completion of such inspection.
 
Should notice of acceptance of the Vessel’s classification records and of the
Vessel not be received by the Sellers as aforesaid, the deposit together with
Interest earned shall be released immediately to the Buyers, whereafter this
Agreement shall be null and void.   *   4 a) and 4b) are alternatives; delete
whichever is not-applicable. In-the-absence of deletions, alternative 4a) to
apply.

5.   Notices, time and place of delivery   a)   The Sellers shall keep the
Buyers well informed of the Vessel’s itinerary and shall provide the Buyers with
30, 15, 10, 5 and 3 days notice of the estimated time of arrival at the intended
place of drydocking/underwater inspection/delivery. When the Vessel is at the
place of delivery and in every respect physically ready for delivery in
accordance with this Agreement, the Sellers shall give the Buyers a written
Notice of Readiness for delivery.   b)   The Vessel shall be delivered and taken
over safely afloat at a safe and accessible berth or anchorage free of cargo
at/in Sellers’ option worldwide excluding areas prohibited by the United States
of America’s, UN’s or EU’s laws and regulations       in the Sellers’ option.  
    Expected time of delivery: Between 15th June 2010 and 15th August 2010, a
schedule to be mutually decided upon.       Date of cancelling (see Clauses 5
c), 6 b) (iii) and 14): 15th August 2010   c)   If the Sellers anticipate that,
notwithstanding the exercise of due diligence by them, the Vessel will not be
ready for delivery by the cancelling date they may notify the Buyers or their
brokers in writing stating the date when they anticipate that the Vessel will be
ready for delivery and propose a new cancelling date. Upon receipt of such
notification the Buyers shall have the option of either cancelling this
Agreement in accordance with Clause 14 within 7 running days of receipt of the
notice or of accepting the new date as the new cancelling date. If the Buyers
have not declared their option within 7 running days of receipt of the Sellers’
notification or if the Buyers accept the new date, the date proposed in the
Sellers’ notification shall be deemed to be the new cancelling date and shall be
substituted for the cancelling date stipulated in line 61.       If this
Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those but excluding the requirement to give advance
advice to Buyers of the

 



--------------------------------------------------------------------------------



 



    expected readiness of the Vessel contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect however buyers do not waive right
to receive applicable notices. Cancellation or failure to cancel shall be
entirely without prejudice to any claim for damages the Buyers may have under
Clause 14 for the Vessel not being ready by the original cancelling date.

    The Sellers to keep the Buyers informed about the itinerary of the Vessel.  
d)   Should the Vessel become an actual, constructive or compromised total loss
before delivery the deposit together with interest earned shall be released
immediately to the Buyers whereafter this Agreement shall be null and void.   6.
  Drydocking/Divers Inspection

a)**   The Sellers shall place the Vessel in drydock at the port of delivery for
inspection by the Classification Society of the Vessel’s • underwater parts
below the deepest load line, the extent of the inspection being in accordance
with the Classification Society’s rules. If the rudder, propeller, bottom or
other underwater parts below the deepest load line are found broken, damaged or
defective so as to affect-the Vessel’s class, such defects shall be made good at
the Sellers’ expense to the satisfaction of the Classification Society without
condition/recommendation.*   b)**   (i) The Vessel is to be delivered without
drydocking. However, the Buyers shall have the right at their expense to arrange
for an underwater inspection by a diver approved by the Classification Society
prior to the delivery of the Vessel. The Sellers shall at their cost make the
Vessel available for such inspection. The extent of the inspection and the
conditions under which it is performed shall be to the satisfaction of the
Classification Society. If the conditions at the port of delivery are unsuitable
for such inspection, the Sellers shall make the Vessel available at a suitable
alternative place near to the delivery port.

(ii) If the rudder, propeller, bottom or other underwater parts below the
deepest load line are found broken, damaged or defective so as to affect the
Vessel’s class, then unless repairs can be carried out afleat to the
satisfaction of the Classification Society, the Sellers shall arrange for the
Vessel to be drydocked at their expense for inspection by the Classification
Society of the Vessel’s underwater parts below the deepest load line, the extent
of the inspection being in accordance with the Classification Society’s rules,
if the rudder, propeller, bottom or other underwater parts below the deepest
load line are found broken, damaged or defective so as to affect the Vessel’s
class, such defects shall be made good by the Sellers at their expense to the
satisfaction of the Classification Society without condition/recommendation*. In
such event the Sellers are to pay also for the cost of the underwater inspection
and the Classification Society’s attendance.
(iii) If the Vessel is to be drydocked pursuant to Clause 6 b) (ii) and no
suitable drydocking facilities are available at the port of delivery, the
Sellers shall take the Vessel to a port where suitable drydocking facilities are
available, whether within or outside the delivery range as per Clause 5-b). Once
drydocking has taken place the Sellers shall deliver the Vessel at a port within
the delivery range as per Clause 5 b) which shall, for the purpose of this
Clause, become the new port of delivery. In such event the cancelling date
provided for in Clause 5 b) shall be extended by the additional time required
for the drydocking and extra steaming, but limited to a maximum of 14 running
days.
The Sellers are not required to drydock the Vessel. Sellers shall give Buyers
4 days notice of the intended place where the vessel will be available for
underwater inspection subject to prompt availability, within 10 days of signing
the MOAs. It is noted that the Buyers wish to take the vessel promptly.
Notwithstanding anything in this clause, the Sellers shall not be held in
default pursuant to clause 14 should the Buyers be unable to arrange and
underwater diving inspection at a suitable port by the cancelling date.
The Buyers shall have the right at their expense to arrange far an underwater
inspection by a diver approved by the Classification Society prior to the
delivery of the vessel. In the event that the Buyers fail to declare their right
of underwater inspection as hereinabove mentioned or non-attendance of their
nominated divers within 24 (twenty four) hours after the vessel is ready in all
respects for said underwater inspection, the Buyers shall be deemed

 



--------------------------------------------------------------------------------



 



    to have waived such underwater inspection and the Sellers may tender Notice
of Readiness in accordance with the provisions of this Agreement.       The
Sellers shall at their cost make the Vessel available for such underwater
inspection. The extent of the underwater inspection shall be in accordance with
the Classification Society practices. If the conditions at the port of delivery
are unsuitable for such underwater inspection, to be decided by Class, the
Sellers shall make the vessel available at a suitable alternative place near to
the delivery port. If the rudder, propeller, bottom or other underwater parts
below the deepest load line are found broken, damaged or defective so as to
affect the Vessel’s Classification Society, the Sellers are to pay for the cost
of the underwater inspection and the Classification Society attendance,
otherwise the Buyers are to pay for the cost of underwater inspection and the
Classification Society attendance.       If damage affecting Classification
Society is found but Classification Society do not require same to be until the
next scheduled drydocking, the Buyers shall have to take delivery of the Vessel
with such damage unrepaired. The Sellers shall pay the Buyers the direct cost of
repairs required to repair said damage affecting Classification Society to the
satisfaction of the Classification Society without condition/recommendation
excluding tank cleaning, desluging, drydocking and general services expenses.
The Buyers and the Sellers shall each approach a major shipyard in Asia
(Dubai-China range) promptly to determine the direct cost of repairs based upon
the repairs being carried out in Asia (Dubai-China range) excluding the costs of
tank cleaning, deslugging, drydocking and general services expenses as mentioned
above. The direct cost shall be based upon the arithmetic average of the
quotations from the above (2) major shipyards and the amount to be paid shall be
final and binding. The Sellers shall pay the Buyers as soon as possible but
within 5 (five) running days after delivery of the Vessel.       If damage
affecting Classification Society is found and Classification Society require
same to be repaired immediately, then the Sellers shall drydock the Vessel and
repair such damage to the satisfaction of the Classification Society without
condition/recommendation at their cost and time in accordance with Clause 6 of
this Agreement. During such drydocking, the Buyers have the right to have 2
(two) representatives attend at the Buyers sole risk and expenses and to paint
the Vessel’s bottom and to carry out other minor works, subject to the Sellers’
approval which is not to be unreasonably withheld, without interference to the
Sellers’ repair works but always excluding hot works, in drydock, against the
Buyers signing the Sellers’ usual Letter of Indemnity and provided such
attendance and painting does not interfere with the Sellers’ work. If the
Sellers’ work is completed whilst the Buyers’painting work is still in progress
then delivery shall be in drydock.       If the vessel is required to be
drydocked in accordance with the provisions hereof, notwithstanding Clause 5
hereof, the Vessel shall be delivered at the port of the dockyard and the
cancelling date as per Clause 5 hereof shall be automatically extended to cover
all the time for positioning to, waiting for, any carrying out the drydock and
the repairs required by Classification Society but limited to a maximum of 30
(thirty) running days. The contents of Clause 5c will apply in that instance as
well.   c)   If the Vessel is drydocked pursuant to Clause 6 a) or 6 b) above

(i) the Classification Society may require survey of the tailshaft system, the
extent of the survey being to the satisfaction of the Classification surveyor.
If such survey is not required by the Classification Society, the Buyers shall
have the right to require the tailshaft to be drawn and surveyed by the
Classification Society, the extent of the survey being in accordance with the
Classification Society’s rules for tailshaft survey and consistent with the
current stage of the Vessel’s survey cycle. The Buyers shall declare whether
they require the tailshaft to be drawn and surveyed not later than by the
completion of the inspection by the Classification Society. The drawing and
refitting of the tailshaft shall be arranged by the Sellers, Should any parts of
the tailshaft system be condemned or found defective so as to affect the
Vessel’s class, those parts shall be renewed or made good at the Sellers’
expense to the satisfaction of the Classification Society without
condition/recommendation*.
(ii) the expenses relating to the survey of the tailshaft system shall be borne

 



--------------------------------------------------------------------------------



 



by the Buyers unless the Classification Society requires such survey to be
carried out, in which case the Sellers shall pay these expenses. The Sellers
shall also pay the expenses if the Buyers require the survey and parts of the
system are condemned or found defective or broken so as to affect the Vessel’s
class*.
(iii) the expenses in connection with putting the Vessel in and taking her out
of drydock, including the drydock dues and the Classification Society’s fees
shall be paid by the Sellers if the Classification Society issues any
condition/recommendation* as a result of the survey or if it requires survey of
the tailshaft system. In all other cases the Buyers shall pay the aforesaid
expenses, dues and fees.
(iv) the Buyers’ representative shall have the right to be present in the
drydock, but without interfering with the work or decisions of the
Classification surveyor.
(v) the Buyers shall have the right to have the underwater parts of the Vessel
cleaned and painted at their risk and expense without interfering with the
Sellers’ or the Classification surveyor’s work, if any, and without affecting
the Vessel’s timely delivery. If, however, the Buyers’ work in drydock is still
in progress when the Sellers have completed the work which the Sellers are
required to do, the additional docking time needed to complete the Buyers’ work
shall be for the Buyers’ risk and expense. In the event that the Buyers’ work
requires such additional time, the Sellers may upon completion of the Sellers’
work tender Notice of Readiness for delivery whilst the Vessel is still in
drydock and the Buyers shall be obliged to take delivery in accordance with
Clause 3, whether the Vessel is in drydock or not and irrespective of Clause 5
b).

  *   Notes, if any, in the surveyor’s report which are accepted by the
Classification Society without condition/recommendation are not to be taken into
account.   **   6 a) and 6 b) are alternatives; delete whichever is not
applicable. In the-absence of deletions, alternative 6 a) to apply.

If Sellers’ works are completed before Buyers’ works (if any), and if Buyers’
work will be completed before the expiration of the three (3) days notice of
readiness, the Seller will shift the Vessel out of drydock to a place of
delivery before the expiration of the three (3) day period.
If the Buyers accept delivery of the Vessel in drydock, the Sellers shall
deliver to the Buyers at the time of closing evidence that the Sellers have
satisfied their financial obligations to the drydock, shipyard or other similar
facility, and to any subcontractors, and that such drydock, shipyard or other
similar facility and subcontractors waive any and all right to detain, arrest or
attach the Vessel for any financial obligation of the Sellers to such drydock,
shipyard or other similar facility and subcontractrs, including but not limited
to tugboats engaged to assist the Vessel to depart from the drydock or shipyard
or other similar facility.
For the avoidance of doubt, the vessel will not be delivered under this clause 6
at any port prohibited by the United States of America, the European Union or
the United Nations.

7.   Spares/bunkers, etc.

The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on shore excluding models. All spare parts and spare equipment
including spare tail-end shaft(s) and/or spare propeller(s)/propeller blade(s),
if any, belonging to the Vessel at the time of inspection used or unused,
whether on board or not shall become the Buyers’ property, but spares on order
are to be excluded. Forwarding charges, if any, shall be for the Buyers’
account. The Sellers are not required to replace spare parts including spare
tail-end shaft(s) and spare propeller(s)/propeller blade(s) which are taken out
of spare and used as replacement prior to delivery, but the replaced items shall
be the property of the Buyers. The radio installation and navigational equipment
shall be included in the sale without extra payment if they are the property of
the Sellers. Unused stores and provisions shall be included in the sale and be
taken over by the Buyers without extra payment Provisions and bonds are property
of crew and are to be taken over and paid for by the Buyers at a price to be
agreed with Vessel’s Master and/or Chief Steward as representative of crew but
if Buyers do not wish to take over and pay for such provisions and bonds then it
shall be at Master’s discretion to remove same or leave on board free of charges
to Buyers excluding bonded cigarettes which cannot be taken ashore by law.

 



--------------------------------------------------------------------------------



 



The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers’ flag or name, provided they replace same
with similar unmarked items. Library, forms, etc., exclusively for use in the
Sellers’ vessel(s), shall be excluded without compensation. Captain’s, Officers’
and Crew’s personal belongings including the slop chest are to be excluded from
the sale, as well as the following additional items (including items on hire):
All items on hire such as but not limited to, Wilhesen Gas bottles and Videotel
Library together with the officers’/masters’/crews’ personal effects, computers,
spos, portable cargo holds cleaning equipment sass (contracted) are excluded.
Tempus system. Further items will be advised.
The Buyers shall take over the remaining bunkers and unused/unbroached
lubricating oils and grease in storage tanks and sealed drums and pay the
current Sellers’ net invoiced price against supporting invoices. net market
price (excluding barging expenses) at the port and date of delivery
of-the-Vessel.
Payment under this Clause shall be made at the same time and place and in the
same currency as the Purchase Price.
Bunkers ROB on delivery are Charterers property and Buyers shall take over and
pay for bunkers ROB on redelivery from Charter in accordance with the
Charterparty terms.

8.   Documentation

The place of closing: London or Piraeus (in Sellers option)
In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery documents, as described in any attached Addendum to this
Agreement namely:

a)   Legal Bill of Sale in a form recordable in           (the country in which
the Buyers are to register the Vessel), warranting that the Vessel is free from
all encumbrances, mortgages and maritime lions or any other debts or claims
whatsoever, duly notarlally attested and legalized by the consul of such country
or other competent authority.   b)   Current Certificate of Ownership issued by
the competent authorities of the flag state of the Vessel.   c)   Confirmation
of Class issued within 72 hours prior to delivery.   d)   Current Certificate
issued by the competent authorities stating that the Vessel is free from
registered encumbrances.   e)   Certificate of Deletion of the Vessel from the
Vessel’s registry or other official evidence of deletion appropriate to the
Vessel’s registry at the time of delivery, or, in the event that the registry
does not as a matter of practice issue such documentation immediately, a written
undertaking by the Sellers to effect deletion from the Vessel’s registry
forthwith and furnish a Certificate or other official evidence of deletion to
the Buyers promptly and latest within 4 (four) weeks after the Purchase Price
has been paid and the Vessel has been delivered.   f)   Any such additional
documents as may reasonably be required by the competent authorities for the
purpose of registering the Vessel, provided the Buyers notify the Sellers of any
such documents as soon as possible after the date of this Agreement.

At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.
At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all plans etc., which are on board the Vessel. Other
certificates which are on board the Vessel shall also be handed over to the
Buyers unless the Sellers are required to retain same, in which case the Buyers
to have the right to take copies. Other technical documentation which may be in
the Sellers’ possession shall be promptly forwarded to the Buyers at their
expense, if they so

 



--------------------------------------------------------------------------------



 



request. The Sellers may keep the Vessel’s log books but the Buyers to have the
right to take copies of same. The vessel HSEOMS, VRP, CAVCP, SOPEP, SSP and SSA
will be removed and no copies shall be given to Buyers. Vessel’s CSR will remain
on board following delivery under this Agreement. Original SMC and ISSC will be
removed but Buyers will have the right to take copies.

9.   Encumbrances

The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters, encumbrances, mortgages and maritime liens or any other debts
whatsoever. The Sellers hereby undertake to indemnify the Buyers against all
consequences of claims made against the Vessel which have been incurred prior to
the time of delivery.

10.   Taxes, etc.

Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar charges
in connection with the closing of the Sellers’ register shall be for the
Sellers’ account.

11.   Condition on delivery

The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over on asis
basis. National/International trading certificates (namely safety construction,
safety radio, safety equipment, loadline) valid at the time of delivery. CSM up
to date but extension acceptable. as she was at the time of inspection, fair
wear and tear excepted. However, the Vessel shall be delivered with her class
maintained without condition/recommendation*, free of average damage affecting
the Vessel’s class, and with her classification certificates and national
certificates, as well as all other certificates the Vessel had at the time of
inspection, valid and unextended without condition/recommendation* by Class of
the relevant authorities at the time of delivery.
“Inspection” in this Clause 11, shall mean the Buyers’ inspection according to
Clause 4 a) or 4 b), if applicable, or the Buyers’ inspection prior to the
signing of this Agreement. if the Vessel is taken over without inspection, the
date of this Agreement shall be the relevant date.

  *   Notes, if any, in the surveyor’s report which are accepted by the
Classification Society without condition/recommendation are not to be taken into
account.

At the time of delivery, the Vessel will be delivered in Class without
recommendations affecting class.

12.   Name/markings

Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.

13.   Buyers’ default

Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest at
10 percent per annum.
Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit together with
interest earned shall be released to the Sellers. If the deposit does not cover
their loss, the Sellers shall be entitled to claim further compensation for
their losses and for all expenses incurred together with interest at 10 percent
per annum.

14.   Sellers’ default

Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 Clause 5b) the Buyers shall have the option of cancelling
this Agreement provided always that the Sellers shall be granted a

 



--------------------------------------------------------------------------------



 



maximum of 3 banking days after Notice of Readiness has been given to make
arrangements for the documentation set out in Clause 8. If after Notice of
Readiness has been given but before the Buyers have taken delivery, the Vessel
ceases to be physically ready for delivery and is not made physically ready
again in every respect by the date stipulated in Clause 5b) line 61 and new
Notice of Readiness given, the Buyers shall retain their option to cancel. In
the event that the Buyers elect to cancel this Agreement the deposit together
with interest earned shall be released to them immediately.
Should the Sellers fail to give Notice of Readiness by the date stipulated in
Clause 5b) line 61 or fail to be ready to validly complete a legal transfer as
aforesaid they shall make due compensation to the Buyers for their loss and for
all expenses together with interest if their failure is due to proven negligence
and whether or not the Buyers cancel this Agreement.

15.   Buyers’ representatives

After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers have the right to place two representatives on board the
Vessel at their sole risk and expense upon arrival at             on or about
These representatives are on board for the purpose of familiarisation and in the
capacity of observers only, and they shall not interfere in any respect with the
operation of the Vessel. The Buyers’ representatives shall sign the Sellers’
letter of indemnity prior to their embarkation.

16.   Arbitration   a)*   This Agreement shall be governed by and construed in
accordance with English law and any dispute arising out of this Agreement shall
be referred to arbitration in London in accordance with the Arbitration Acts
1950 and 1979 1996 or any statutory modification or re-enactment thereof for the
time being in force, one arbitrator being appointed by each party. On the
receipt by one party of the nomination in writing of the other party’s
arbitrator, that party shall appoint their arbitrator within fourteen days,
failing which the decision of the single arbitrator appointed shall apply. If
two arbitrators properly appointed shall not agree they shall appoint an umpire
whose decision shall be final.   b)*   This Agreement shall be governed by and
construed in accordance with Title 9 of the United States Code and the Law of
the State of New York and should any dispute arise out of this Agreement, the
matter in dispute shall be referred to three persons at New York, one to be
appointed by each of the parties hereto, and the third by the two so chosen;
their decision or that of any two of them shall be final, and for purpose of
enforcing any award, this Agreement may be made a rule of the Court.       The
proceedings shall be conducted in accordance with the rules of the Society of
Maritime Arbitrators, Inc. New York.   c)*   Any dispute arising out of this
Agreement shall be referred to arbitration at                      , subject to
the procedures applicable there. The laws of                      shall govern
this Agreement.

  *   16 a), 16 b) and 16 c) are alternative; delete whichever is not
applicable. In the absence of deletions, alternative 16 a) to apply.

17) The sale is to be an all cash transaction and Buyers /Sellers to discuss the
possibility of issuing warrants to Sellers. The agreement is subject to a
successful equity issuance of General Maritime Corporation stock within three
weeks of this agreement being signed.
18) The Vessel is subject to a Charter Party to Clearlake. The Sellers agree to
exercise their best endeavours to receive Charterers’ (“Clearlake”) approval to
transfer by novation or otherwise of the charters for the Vessels to the Buyers
of the existing charter agreements with Clearlake which to be attached to this
agreement. The Vessel is chartered from January 2010 for a period of 12 months
at a rate of about USD 32,500 per day with redelivery dates between 5
November 2010 and 5 January 2011.
The following wording to be used in any novation agreement under the trading
exclusions if same not already in the charterparty: “Any country or area that is
blacklisted by or to which the vessel is

 



--------------------------------------------------------------------------------



 



prohibited to trade by the U.N. and/or U.S.A and/or vessel’s flag state”
19) As per the SHIPMAN 98, Shipmanagement Agreement, it is agreed that Crew
Management (Box 5), Technical Management (Box 6), Insurance Arrangements (Box 8)
of the Vessel to remain with Metrostar Management Corp. and Commercial/financial
and all corporate responsibilities to be with General Maritime. Metrostar
Management Corp. will document the scope of their Shipmanagement duties in
individual Shipmanagement Agreements in the SHIPMAN 98 form (as amended) for the
Vessel.
20) This Agreement is to be kept strictly private and confidential save for any
disclosure required by the securities laws of the United States of America.
21) This agreement is to be governed by the Master Agreement of even date.

     
FOR THE BUYERS
FOR THE SELLERS
   
/s/ J.P. Tavlarios      
J.P. Tavlarios
President            
/s/ Achilleas Stergiou      
Achilleas Stergiou
President               
 

This document is a computer generated copy of “SALEFORM 1993”, printed by
authority of the Norwegian Shipbrokers’ Association, using software which is the
copyright of Strategic Software Ltd. Any insertion or deletion to the form must
be clearly visible. In the event of any modification made to the preprinted text
of this document, the original document shall apply. The Norwegian Shipbrokers’
Association and Strategic Software Ltd. assume no responsibility for any loss or
damage caused as a result of discrepancies between the original approved
document and this document.

 